

EXECUTION COPY
 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT (this “Agreement”) dated as of November 30, 2010, among
ROLLER BEARING COMPANY OF AMERICA, INC., a Delaware corporation (the
“Borrower”), RBC BEARINGS INCORPORATED, a Delaware corporation
(“Holdings”),  each of the Subsidiaries of Holdings identified under the caption
“SUBSIDIARY GUARANTORS” on the signature pages hereto and each other such
Subsidiary that may hereafter become a Subsidiary Guarantor party hereto
pursuant to Section 6.11 (individually, a “Subsidiary Guarantor” and,
collectively, the “Subsidiary Guarantors” and, together with the Borrower and
Holdings, the “Obligors”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”), in its
capacity as Administrative Agent for the benefit of the Secured Creditors (all
capitalized terms used without being defined in this preamble and in the
recitals below shall have the meanings provided for in Section 1).
 
RECITALS
 
WHEREAS, the Borrower, the lenders party thereto (the “Lenders”), JPMCB, as LC
Issuer and JPMCB, as administrative agent (together with its successors and
assigns, the “Administrative Agent”), are parties to a Credit Agreement, dated
as of November 30, 2010 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
the Lenders and the LC Issuer have agreed to make available certain financial
accommodations (by means of making loans and issuing letters of credit) to or
for account of the Borrower and/or the other Obligors, as applicable;
 
WHEREAS, Holdings is a party to the Parent Guaranty, dated as of November 30,
2010 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Parent Guaranty”), pursuant to which Holdings has
guaranteed the obligations of the Borrower under the Credit Agreement;
 
WHEREAS, the Subsidiary Guarantors are parties to a Subsidiary Guaranty, dated
as of November 30, 2010 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Subsidiary Guaranty”), pursuant to
which the Subsidiary Guarantors have jointly and severally guaranteed the
obligations of the Borrower under the Credit Agreement;
 
WHEREAS, the execution and delivery of this Agreement by the Obligors is a
condition precedent to the Lenders’ and the LC Issuer’s obligation to make such
financial accommodations available to the Borrower and/or the other Obligors;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
Section 1
Definitions.

 
(a)           Unless otherwise indicated, terms defined in the Credit Agreement
are used herein as defined therein.
 
(b)           The terms “Accounts”, “Chattel Paper”, “Commercial Tort Claim”,
“Commodity Account”, “Deposit Account”, “Document”, “Electronic Chattel Paper”,
“Equipment”, “Fixture”, “General Intangible”, “Goods”, “Instrument”,
“Inventory”, “Investment Property”, “Letter-of-Credit Right”, “Payment
Intangible”, “Proceeds”, “Software” and “Supporting Obligation” have the
respective meanings ascribed thereto in Article 9 of the Uniform Commercial
Code.  The terms “Financial Assets”, “Securities Account” and “Security
Entitlement” shall have the meaning ascribed thereto in Article 8 of the Uniform
Commercial Code.
 
 
 

--------------------------------------------------------------------------------

 

(c)           In addition, as used herein:
 
“Collateral” has the meaning assigned to such term in Section 3.
 
“Control Agreement” means tri-party deposit account, securities account or
commodities account control agreements by and among the applicable Credit Party,
the Administrative Agent and the depository, securities intermediary or
commodities intermediary, and each in form and substance reasonably satisfactory
in all respects to the Administrative Agent and in any event giving to the
Administrative Agent “control” of such deposit account, securities or
commodities account within the meaning of Articles 8 and 9 of the UCC.
 
“Copyright Collateral” means all Copyrights, whether now owned or hereafter
acquired by any Obligor, including each Copyright identified in Schedule 4.
 
“Copyrights” means all copyrights, copyright registrations and applications for
copyright registrations, including, without limitation, all renewals and
extensions thereof, and the right to recover for all past, present and future
infringements thereof.
 
“Intellectual Property” means, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with the following,
whether now owned or hereafter acquired by any Obligor: (a) all trade secrets;
and (b) all causes of action, claims and warranties now or hereafter owned or
acquired by any Obligor in respect of any of the items listed above.
 
“Intellectual Property Licenses” means all licenses granted to any Obligor with
respect to all Copyrights, Patents and Trademarks, and all trade secrets.
 
“Issuers” means, collectively, the respective corporations, partnerships or
other entities identified next to the names of the Obligors on Schedule 3 under
the caption “Issuer”, and each other Subsidiary of the Borrower formed or
acquired after the date hereof and required by the Credit Agreement to be added
as an “Issuer” under this Agreement (but excluding any Foreign Subsidiary to the
extent covered by a separate Foreign Subsidiary Pledge Agreement).
 
“Motor Vehicles” means motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.
 
“Patent Collateral” means all Patents, whether now owned or hereafter acquired
by any Obligor, including each Patent identified in Schedule 5.
 
“Patents” means all patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein
together with the reissues, divisions, continuations, extensions and
continuations in part thereof, all income, royalties, damages and payments now
or hereafter due and/or payable under and with respect thereto, including,
without limitation, damages and payments for past, present or future
infringements thereof, the right to sue for past, present and future
infringements thereof, and all rights corresponding thereto throughout the
world.
 
“Pledged Debt” has the meaning assigned to such term in Section 3(n).
 
“Pledged Stock” has the meaning assigned to such term in Section 3(m).
 
 
2

--------------------------------------------------------------------------------

 

“Secured Obligations” means (a) with respect to the Borrower, the Obligations,
and (b) with respect to each Subsidiary Guarantor, the “Guaranteed Obligations”
(as defined in the Subsidiary Guaranty), (c) with respect to Holdings, the
“Guaranteed Obligations” (as defined in the Parent Guaranty), (d) all primary
obligations of the Borrower or any Subsidiary thereof in respect of all
Designated Hedge Agreements and Banking Services Agreements and (e) all other
present and future obligations of the Obligors to the Administrative Agent
hereunder and under the other Loan Documents.
 
“Secured Creditors” means the Lenders, the LC Issuer, the Administrative Agent
and any other holder of Secured Obligations.
 
“Stock Collateral” has the meaning assigned to such term in Section 3(m)(ii).
 
“Trademark Collateral” means all Trademarks, whether now owned or hereafter
acquired by any Obligor, including each Trademark identified in Schedule 6.
Notwithstanding the foregoing, the Trademark Collateral does not and shall not
include any Trademark that would be rendered invalid, abandoned, void or
unenforceable, or would be cancelled, by reason of its being included as part of
the Trademark Collateral or the grant of a security interest in or Lien on such
Trademark Collateral.
 
“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including, without limitation, all renewals of
trademark and service mark registrations, all rights corresponding thereto
throughout the world, the right to recover for all past, present and future
infringements thereof, together, in each case, with the goodwill of the business
connected with the use of, and symbolized by, each such trade name, trademark
and service mark.
 
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.
 
Section 2
Representations and Warranties.

 
Each Obligor represents and warrants to the Secured Creditors and the
Administrative Agent as follows:
 
(a)           Title and Priority.  Title and Priority.  Such Obligor is the sole
beneficial owner of, has a valid Leasehold in, has the right to use under an
Intellectual Property License, or otherwise has the right to use all Collateral
pursuant to which it purports to grant a security interest pursuant to Section
3, except where the failure to own, possess a license or Leasehold with respect
to, or otherwise have the right to use such Collateral would not reasonably be
expected to have a Material Adverse Effect, and no Lien exists or will exist
upon such Collateral at any time, except for Permitted Liens.  The security
interest created pursuant hereto constitutes a valid security interest in the
Collateral in which such Obligor purports to grant a security interest pursuant
to Section 3, subject to no equal or prior Lien except for the Permitted Liens.
 
(b)           Names, Etc.  The full and correct legal name, type of
organization, jurisdiction of organization, organizational identification number
(if applicable) and mailing address of each Obligor as of the date hereof are
correctly set forth in Schedule 1.  Each Obligor has only one jurisdiction of
organization.  No Obligor does business and no Obligor has done business during
the past 5 years under any former legal name, trade name or fictitious business
name except as disclosed on Schedule 1 attached hereto.
 
(c)           Locations.  Schedule 2 correctly specifies (i) each place of
business of each Obligor and, if such Obligor has more than one place of
business, the location of the chief executive office of such Obligor, and (ii)
each location where Goods of the Obligors are located (other than Motor Vehicles
constituting Equipment and Goods in transit).  Except as disclosed on Schedule
2, none of the Collateral  is in the possession of any bailee, warehousemen,
processor or consignee.  To the extent the value of the Collateral located at
any location listed on Schedule 2 is in excess of $500,000, such location is
properly identified on such Schedule.
 
 
3

--------------------------------------------------------------------------------

 

(d)           Changes in Circumstances.  Except as specified in Schedule 1, such
Obligor has not (i) within the period of four months prior to the date hereof,
changed its location (as defined in Section 9-307 of the Uniform Commercial
Code), (ii) heretofore changed its name, or (iii) heretofore become a “new
debtor” (as defined in Section 9-102(a)(56) of the Uniform Commercial Code) with
respect to a currently effective security agreement previously entered into by
any other Person.
 
(e)           Pledged Stock; Pledged Debt.  The Pledged Stock identified under
the name of such Obligor in Schedule 3 is, and all other Pledged Stock in which
such Obligor shall hereafter grant a security interest pursuant to Section 3
will be, duly authorized, validly existing, fully paid and non assessable and
none of such Pledged Stock is or will be subject to any contractual restriction,
or any restriction under the charter, limited liability company agreement,
operating agreement, partnership agreement or by laws of the respective Issuer
of such Pledged Stock, upon the transfer of such Pledged Stock except as
otherwise noted on Schedule 3.  The Pledged Stock identified under the name of
such Obligor in Schedule 3 constitutes all of the issued and outstanding shares
of capital stock of any class of the Issuers beneficially owned by such Obligor
on the date hereof (whether or not registered in the name of such Obligor) and
Schedule 3 correctly identifies, as at the date hereof, the respective Issuers
of such Pledged Stock, the respective class and par value of the shares
constituting such Pledged Stock and the respective number of shares (and
registered owners thereof) represented by each such certificate.  The Pledged
Debt issued by any Obligor and pledged by such Obligor hereunder has been duly
authorized, authenticated or issued and delivered, is the legal, valid and
binding obligation of such Obligor, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law is evidenced by one or more
promissory notes (which notes have been delivered to the Administrative Agent).
 
(f)            Intellectual Property. Schedules 4, 5 and 6, respectively, set
forth under the name of such Obligor a complete and correct list of all U.S.
federal copyright registrations and applications, issued patents and patent
applications, and trademark registrations and applications among the Copyrights,
Patents and Trademarks owned by such Obligor on the date hereof.  To such
Obligor’s knowledge, all material registrations and issued patents listed on
Schedules 4, 5 and 6 are valid and in full force and effect.  Each Obligor and
each of its Subsidiaries has obtained or, to such Obligor’s knowledge, has the
right to use all material Copyrights, Patents, and Trademarks and other
Intellectual Property necessary for the present conduct of its business, without
any known material infringement of the rights of others.
 
(g)           Fair Labor Standards Act.  Any Goods now or hereafter produced by
such Obligor or any of its Subsidiaries included in the Collateral have been and
will be produced in material compliance with the requirements of the Fair Labor
Standards Act, as amended.
 
(h)           Depositary and Other Accounts.  All Deposit Accounts, Securities
Accounts, Commodities Accounts and other accounts maintained by such Obligor are
described on Schedule 8 hereto, which description includes for each such account
the name, address and telephone number and telecopy numbers of the financial
institution at which such account is maintained, the account number and the
account officer, if any, of such account.  Such Obligor hereby authorizes the
financial institutions at which such Obligor maintains an account to provide the
Administrative Agent with such information with respect to such account as the
Administrative Agent from time to time reasonably may request, and each Obligor
hereby consents to such information being provided to the Administrative Agent.
 
 
4

--------------------------------------------------------------------------------

 

(i)            Commercial Tort Claims.  Such Obligor does not own any Commercial
Tort Claim except for those disclosed on Schedule 9 hereto.
 
Section 3
Collateral.

 
As collateral security for the prompt payment in full when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations,
whether now existing or hereafter from time to time arising, each Obligor hereby
grants to the Administrative Agent, for the benefit of the Secured Creditors, a
security interest in all of such Obligor's right, title and interest in, to and
under the following property, whether now owned by such Obligor or hereafter
acquired and whether now existing or hereafter coming into existence (all of the
property described in this Section 3 being collectively referred to herein as
“Collateral”):
 
(a)           all Accounts;
 
(b)           all General Intangibles;
 
(c)           all Deposit Accounts;
 
(d)           all Instruments;
 
(e)           all Documents;
 
(f)            all Chattel Paper (whether tangible or electronic);
 
(g)           all Inventory;
 
(h)           all Equipment;
 
(i)            all Fixtures;
 
(j)            all Goods not covered by the preceding clauses of this Section 3;
 
(k)           all Letter-of-Credit Rights;
 
(l)            all Commercial Tort Claims specified on Schedule 9;
 
(m)          the shares of common stock or other equity interests of the Issuers
identified in Schedule 3 under the name of such Obligor and all other shares of
capital stock of whatever class, or other equity interests, of the Issuers, now
or hereafter owned by such Obligor, in each case together with the certificates
(if any) evidencing the same; provided that if any Issuer hereunder shall be a
Foreign Subsidiary the shares of capital stock of such Foreign Subsidiary deemed
to be pledged hereunder shall be equal to no more than 65%  of the stock or
other equity interests in any first tier Foreign Subsidiary, or none of the
stock or other equity interests in any other Foreign Subsidiary (collectively,
the “Pledged Stock”), together with;
 
(i)           all shares, securities, moneys or property representing a dividend
on any of the Pledged Stock, or representing a distribution or return of capital
upon or in respect of the Pledged Stock, or resulting from a split up,
revision,   reclassification or other like change of the Pledged Stock or
otherwise received in exchange therefor, and any subscription, warrants, rights
or options issued to the holders of, or otherwise in respect of, the Pledged
Stock; and
 

 
5

--------------------------------------------------------------------------------

 

(ii)          without affecting the obligations of such Obligor under any
provision prohibiting such action hereunder or under the Credit Agreement, in
the event of any consolidation or merger in which an Issuer is not the surviving
entity, all shares of each class of the capital stock or other equity interests
of the successor corporation (unless such successor entity is such Obligor
itself) formed by or resulting from such consolidation or merger (the Pledged
Stock, together with all other certificates, shares, securities, properties or
moneys as may from time to time be pledged hereunder pursuant to this clause
(ii) or clause (i) above being herein collectively called the “Stock
Collateral”);
 
(n)           all Indebtedness from time to time owed to such Obligor (the
“Pledged Debt”) and the instruments, if any, evidencing such Indebtedness, and
all interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Indebtedness
 
(o)           all Investment Property, Security Entitlements and Financial
Assets not otherwise covered by the preceding clauses of this Section 3;
 
(p)           all Intellectual Property and Intellectual Property Licenses;
 
(q)           all Supporting Obligations;
 
(r)           all Payment Intangibles, Software and all other General
Intangibles whatsoever not covered by the preceding clauses of this Section 3;
 
(s)           all other tangible and intangible personal property whatsoever of
such Obligor; and
 
(t)           all Proceeds, products, offspring, accessions, rents, profits,
income, benefits, substitutions and replacements of and to any of the Collateral
and, to the extent related to any Collateral, all books, correspondence, credit
files, records, invoices and other papers (including without limitation all
tapes, cards, computer runs and other papers and documents in the possession or
under the control of such Obligor or any computer bureau or service company from
time to time acting for such Obligor).
 
Notwithstanding the foregoing, and to the extent not overridden by Sections
9-406, 9-407, 9-408 and 9-409 of the Uniform Commercial Code, the Collateral
shall not include (i) contractual rights (other than rights relating to the
proceeds of Accounts and rights to payments of any nature) to the extent that
the grant of a security interest therein would violate the terms of the
agreement under which such contractual rights arise or exist; and (ii) rights
under governmental licenses and authorizations to the extent the grant of a
security interest therein is prohibited by law.
 
Anything herein to the contrary notwithstanding, (a) each Obligor shall remain
liable under the contracts and agreements included in such Obligor's Collateral
to the extent set forth therein to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (b)
the exercise by the Administrative Agent of any of the rights hereunder shall
not release any Obligor from any of its duties or obligations under the
contracts and agreements included in the Collateral and (c) no Secured Creditor
shall have any obligation or liability under the contracts and agreements
included in the Collateral by reason of this Agreement or any other agreement,
nor shall any Secured Creditor be obligated to perform any of the obligations or
duties of any Obligor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder
 
 
6

--------------------------------------------------------------------------------

 

Section 4
Deposit Accounts; Investment Accounts and Other Cash Management Arrangements.

 
In the event any Obligor opens any Deposit Account or lockbox account (other
than a petty cash account or a payroll account) after the Closing Date, such
Obligor will promptly enter into a Control Agreement with respect to each such
Deposit Account or lock-box account.  Furthermore, within 90 days of the Closing
Date, each Obligor will enter into Control Agreements with respect to each
Deposit Account and lock-box account (other than petty cash accounts and payroll
accounts) then maintained by such Obligor.  Each such Control Agreement shall be
in form and substance reasonably satisfactory to the Administrative Agent.
 
Upon request by the Administrative Agent during the existence of an Event of
Default, each Obligor will forthwith, upon receipt, transmit and deposit, in the
form received, all cash, checks, drafts and other instruments or writings for
the payment of money (properly endorsed, where required, so that such items may
be collected by the Administrative Agent) which may be received by such Obligor
at any time in full or partial payment or otherwise as proceeds of any of the
Collateral, to a Deposit Account  for which the Administrative Agent is the
depositary (a “Cash Collateral Account”).  During the existence of an Event of
Default, the Administrative Agent shall also have the option to apply any items
of payment received by it in the Cash Collateral Account (or any items of
payment otherwise received by the Administrative Agent) to the Secured
Obligations.  Each Control Agreement shall provide that, during the existence of
an Event of Default, upon the written notice of the Administrative Agent  to an
Obligor and the applicable depositary bank (a “Control Election”), such Obligor
shall not have any right to withdraw any funds or checks or other items of
payment deposited in any Deposit Account or any lockbox governed by such Control
Agreement.  The Administrative Agent may, from time to time, in its discretion,
and shall upon request of the Borrower made not more than once in any week,
apply all or any of the then balance, representing collected funds, in any Cash
Collateral Account or, after a Control Election, any Deposit Account subject to
a Control Agreement, toward payment of the Secured Obligations, whether or not
then due, in such order of application as the Administrative Agent may determine
(unless the Administrative Agent or the Required Lenders shall have elected to
exercise their remedies under Section 8.2 of the Credit Agreement, in which case
such balances shall be applied in accordance with the provisions of Section 8.3
of the Credit Agreement).
 
Section 5
Further Assurances; Remedies.

 
In furtherance of the grant of the pledge and security interest pursuant to
Section 3, the Obligors hereby jointly and severally agree with the
Administrative Agent as follows:
 
 
5.1
Delivery and Other Perfection.

 
Each Obligor shall:
 
(a)           deliver to the Administrative Agent any and all Instruments,
negotiable Documents and Chattel Paper constituting part of the Collateral in
which such Obligor purports to grant a security interest hereunder, endorsed
and/or accompanied by such instruments of assignment and transfer in such form
and substance as the Administrative Agent may reasonably request; provided,
however that, unless the Administrative Agent instructs such Obligor to the
contrary during the continuation of an Event of Default, such Obligor may retain
for collection (i) any Instruments, negotiable Documents and Chattel Paper
received by such Obligor in the ordinary course of business and (ii) any
Instrument with a value of less than $500,000; the Administrative Agent shall,
promptly upon request of such Obligor through the Borrower, make appropriate
arrangements for making any Instrument pledged by such Obligor available to such
Obligor for purposes of presentation, collection or renewal (any such
arrangement to be effected, to the extent deemed appropriate by the
Administrative Agent, against trust receipt or like document);  if such Obligor
retains possession of any Chattel Paper, negotiable Documents or Instruments
pursuant to the terms hereof, such Chattel Paper, negotiable Documents and
Instruments shall be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the security interest and
lien of JPMorgan Chase Bank, N.A., as secured party, for the benefit of certain
Secured Creditors.”;
 
 
7

--------------------------------------------------------------------------------

 

(b)           upon the reasonable request of the Administrative Agent, give,
execute, deliver, file and/or record any financing statements, notice,
instrument, document, agreement or other papers that may be reasonably necessary
or desirable (in the judgment of the Administrative Agent) to create, preserve,
perfect or validate the security interest granted pursuant hereto or to enable
the Administrative Agent to exercise and enforce its rights hereunder with
respect to such pledge and security interest under United States law, including,
without limitation, during the continuation of an Event of Default, causing any
or all of the Stock Collateral to be transferred of record into the name of the
Administrative Agent or its nominee (and the Administrative Agent agrees that if
any Stock Collateral is transferred into its name or the name of its nominee,
the Administrative Agent will thereafter promptly give to the respective Obligor
copies of any notices and communications received by it with respect to the
Stock Collateral pledged by such Obligor hereunder), provided that notices to
account debtors in respect of any Accounts, Chattel Paper or General Intangibles
and to Obligors on Instruments shall be subject to the provisions of clause (c)
below;
 
(c)           upon the occurrence and during the continuance of any Event of
Default, upon request of the Administrative Agent, promptly notify (and such
Obligor hereby authorizes the Administrative Agent so to notify) each Account
Debtor in respect of any Accounts, Chattel Paper, Instruments or General
Intangibles of such Obligor  that such Collateral has been assigned to the
Administrative Agent hereunder, and that any payments due or to be come due in
respect thereof are to be made directly to the Administrative Agent;
 
(d)           without limiting the obligations of such Obligor under Section
5.4(c), to the extent that any Obligor owns or acquires any Equipment covered by
a certificate of title or ownership, and upon the request of the Administrative
Agent during the continuation of an Event of Default, cause the Administrative
Agent to be listed as the lienholder on such certificate of title and take such
other steps as may be required under the law applicable to perfection of a
security interest in such property to perfect such security interest, and within
60 days of such request deliver evidence of the same to the Administrative
Agent;
 
(e)           stamp or otherwise mark its books and records in such manner as
the Administrative Agent may reasonably require in order to reflect the security
interests granted by this Agreement; and
 
(f)           unless otherwise consented to by the Administrative Agent in
advance, keep its Goods (other than Motor Vehicles constituting Equipment and
Goods in transit) at such Obligor’s locations described on Schedule 2.
 
 
5.2
Other Financing Statements and Liens.

 
Except as otherwise permitted under the Credit Agreement, without the prior
written consent of the Administrative Agent, no Obligor shall (a) file or suffer
to be on file, or authorize or permit to be filed or to be on file, in any
jurisdiction, any financing statement or like instrument with respect to any of
the Collateral in which the Administrative Agent is not named as the sole
secured party for the benefit of the Secured Creditors or (b) cause or permit
any Person other than the Administrative Agent to have "control" (as defined in
Section 9-104, 9-105, 9-106 or 9-107 of the Uniform Commercial Code) of any
Deposit Account, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Right constituting part of the Collateral.
 
 
8

--------------------------------------------------------------------------------

 

 
5.3
Preservation of Rights.

 
Neither the Administrative Agent nor any other Secured Creditor shall be
required to take steps necessary to preserve any rights against prior parties to
any of the Collateral.
 
 
5.4
Special Provisions Relating to Certain Collateral.

 
 
(a)
Stock Collateral.

 
(i)           The Obligors will cause the Stock Collateral to constitute at all
times (i) except as provided in clause (ii) below, 100% of the total number of
shares of each class of capital stock (or in the case of any entity other than a
corporation, the total equity interests) of each Issuer then outstanding and
owned by the Obligors and (ii) in the case of any Foreign Subsidiary which is an
Issuer hereunder, 65% of the total number of shares of voting capital stock of
such Foreign Subsidiary having ordinary voting power for the election of the
board of directors (or similar body) and 100% of each class of all non-voting
capital stock of such Foreign Subsidiary.
 
(ii)          If any of the shares, securities, moneys or property required to
be pledged by such Obligor under Section 3 are received by such Obligor, such
Obligor will forthwith either (x) deliver to the Administrative Agent such
shares or securities so received by such Obligor (together with the certificates
for any such shares and securities duly endorsed in blank or accompanied by
undated stock powers duly executed in blank), all of which thereafter shall be
held by the Administrative Agent, pursuant to the terms of this Agreement, as
part of the Collateral or (y) take such other action as the Administrative Agent
shall deem necessary to duly record the Lien created hereunder in such shares,
securities, moneys or property in said Section 3.
 
(iii)        So long as no Event of Default shall have occurred and be
continuing, the Obligors shall have the right to exercise all voting, consensual
and other powers of ownership pertaining to the Stock Collateral for all
purposes not in violation with the terms of this Agreement, the Credit Agreement
or any other instrument or agreement referred to herein, provided that the
Obligors jointly and severally agree that they will not vote the Stock
Collateral in any manner that is in violation with the terms of this Agreement,
the Credit Agreement or any such other instrument or agreement; and the
Administrative Agent shall execute and deliver to the Obligors or cause to be
executed and delivered to the Obligors all such proxies, powers of attorney,
dividend and other orders, and all such instruments, without recourse, as the
Obligors may reasonably request for the purpose of enabling the Obligors to
exercise the rights and powers that they are entitled to exercise pursuant to
this Section 5.4(a)(iii).
 
(iv)          So long as no Event of Default has occurred and is continuing, the
Obligors shall be entitled to receive and retain any dividends and distributions
on the Stock Collateral.
 
(v)           If any Event of Default shall have occurred, then so long as such
Event of Default shall continue, and whether or not the Administrative Agent or
any other Secured Creditor exercises any available right to declare any Secured
Obligation due and payable or seeks or pursues any other relief or remedy
available to it under applicable law or under this Agreement, the Credit
Agreement or any other agreement relating to such Secured Obligation, all
dividends and other distributions on the Stock Collateral shall be paid directly
to the Administrative Agent and retained by it in the Collateral Account as part
of the Stock Collateral, subject to the terms of this Agreement, and, if the
Administrative Agent shall so request in writing, the Obligors jointly and
severally agree to execute and deliver to the Administrative Agent appropriate
additional dividend, distribution, and other orders and documents to that end,
provided that if such Event of Default is cured or waived, any such dividend or
distribution theretofore paid to the Administrative Agent shall, upon request of
the Obligors (except to the extent theretofore applied to the Secured
Obligations), be returned by the Administrative Agent to the Obligors.
 
 
9

--------------------------------------------------------------------------------

 

 
(b)
Intellectual Property.

 
(i)           For the purpose of enabling the Administrative Agent to exercise
rights and remedies under Section 5.5 at such time as the Administrative Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Obligor hereby grants to the Administrative Agent, to the
extent assignable, a non-exclusive license (exercisable without payment of
royalty or other compensation to such Obligor), effective during the
continuation of an Event of Default, to use, license or sublicense (with respect
to Trademarks, subject to reasonable quality control measures) any of the
Intellectual Property now owned or hereafter acquired by such Obligor, wherever
the same may be located, including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout thereof; provided,
however, that no license shall be deemed granted if it would result in the
breach or default under the applicable Intellectual Property License or any
other related agreement to which such Obligor is a party or otherwise
bound.  Nothing in this subsection (i) shall be deemed to limit the rights and
remedies of the Administrative Agent under Section 5.5.
 
(ii)          Unless an Event of Default shall have occurred and be continuing
the Administrative Agent shall from time to time, upon the request of the
respective Obligor, execute and deliver any instruments, certificates or other
documents, in the form so requested, that such Obligor through the Borrower
shall have certified are appropriate (in its judgment) to allow it to take any
action with respect to the Intellectual Property (including relinquishment of
the license provided pursuant to clause (i) immediately above as to any specific
Intellectual Property).  Further, upon the payment in full in cash of all of the
Secured Obligations and cancellation or termination of the Commitments, the
license granted pursuant to clause (i) immediately above shall be
terminated.  The exercise of rights and remedies under Section 5.5 by the
Administrative Agent shall not terminate the rights of the holders of any
licenses or sublicenses theretofore granted by the Obligors in the ordinary
course of business.
 
(iii)        The Obligors will furnish to the Administrative Agent from time to
time (but, unless an Event of Default shall have occurred and be continuing, no
more frequently than annually) statements and schedules further identifying and
describing the Copyright Collateral, the Patent Collateral and the Trademark
Collateral, respectively, and such other reports in connection with the
Copyright Collateral, the Patent Collateral and the Trademark Collateral as the
Administrative Agent may reasonably request, all in reasonable detail; and
promptly upon request of the Administrative Agent, following receipt by the
Administrative Agent of any statements, schedules or reports pursuant to this
clause (iii), modify this Agreement by amending Schedules 4, 5 and/or 6, as the
case may be, to include any copyright registrations and applications, issued
patents and patent applications, and trademark registrations and applications
among the Copyrights, Patents or Trademarks that become part of the Collateral
under this Agreement.
 
 
10

--------------------------------------------------------------------------------

 

(iv)         Upon the request of the Administrative Agent, each Obligor or any
Subsidiary thereof will execute and deliver to the Administrative Agent a
Copyright Security Agreement, a Patent Security Agreement and/or a Trademark
Security Agreement, together covering all such Person’s Copyright Collateral,
Patent Collateral and Trademark Collateral as being pledged to the
Administrative Agent thereon.  The Administrative Agent may file any executed
Patent Security Agreement or Trademark Security Agreement with the United States
Patent and Trademark Office and any Copyright Security Agreement with the United
Stated Copyright Office.  From time to time, the Administrative Agent may
supplement any such IP Security Agreement (and file such supplements) to conform
with any updated Schedules to this Agreement.
 
 
(c)
Motor Vehicles.

 
(i)           Each Obligor shall, upon the request of the Administrative Agent
during the continuation of any Event of Default, deliver to the Administrative
Agent originals of the certificates of title or ownership for the Motor Vehicles
owned by it with the Administrative Agent listed as lienholder and take such
other action as the Administrative Agent shall deem appropriate to perfect the
security interest created hereunder in all such Motor Vehicles; provided,
however, if any such Motor Vehicle is subject to a purchase money security
interest, the Administrative Agent shall be listed as a junior lienholder to the
Person holding such purchase money security interest.
 
(ii)          Without limiting Section 5.10, each Obligor hereby appoints the
Administrative Agent as its attorney in fact, effective upon the occurrence and
during the continuation of an Event of Default, for the purpose of (i) executing
on behalf of such Obligor title or ownership applications for filing with
appropriate state agencies to enable Motor Vehicles now owned or hereafter
acquired by such Obligor to be retitled and the Administrative Agent listed as
lienholder thereon, (ii) filing such applications with such state agencies and
(iii) executing such other documents and instruments on behalf of, and taking
such other action in the name of, such Obligor as the Administrative Agent may
deem necessary to accomplish the purposes hereof (including, without limitation,
the purpose of creating in favor of the Administrative Agent a perfected lien on
the Motor Vehicles and exercising the rights and remedies of the Administrative
Agent under Section 5.5).  This appointment as attorney in fact is irrevocable
and coupled with an interest.
 
(iii)        Any certificates of title or ownership delivered pursuant to the
terms hereof shall, to the extent reasonably requested by the Administrative
Agent, be accompanied by odometer statements for each Motor Vehicle covered
thereby.
 
(d)           Commercial Tort Claims.   Each Obligor shall promptly notify the
Administrative Agent of any Commercial Tort Claim acquired by it and such
Obligor shall enter into a supplement as may be necessary to this Agreement
granting to Administrative Agent a Lien on and security interest in such
Commercial Tort Claim.
 
(e)           Collateral Access Agreements.  If requested to do so by the
Administrative Agent, each Obligor will use commercially reasonable efforts to
promptly (and in any event within 60 days following any such request) obtain,
and thereafter such Obligor will maintain in effect, Collateral Access
Agreements with respect to any location at which any tangible items of
Collateral with a value in excess of $100,000, are located.
 
 
5.5
Events of Default.

 
During the period during which an Event of Default shall have occurred and be
continuing:
 
 
11

--------------------------------------------------------------------------------

 

(a)           each Obligor shall, at the request of the Administrative Agent,
assemble the Collateral owned by it at such place or places, reasonably
convenient to both the Administrative Agent and such Obligor, designated in its
request;
 
(b)           the Administrative Agent may obtain insurance for the Collateral
at any time when any Obligor has failed to do so, and the Obligors shall
promptly pay, or reimburse the Administrative Agent for, all expenses incurred
in connection therewith;
 
(c)           the Administrative Agent may make any reasonable compromise or
settlement deemed desirable with respect to any of the Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;
 
(d)           the Administrative Agent shall have all of the rights and remedies
with respect to the Collateral of a secured party under the Uniform Commercial
Code (whether or not said Code is in effect in the jurisdiction where the rights
and remedies are asserted) and such additional rights and remedies to which a
secured party is entitled under the laws in effect in any jurisdiction where any
rights and remedies hereunder may be asserted, including, without limitation,
the right, to the maximum extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if the
Administrative Agent were the sole and absolute owner thereof (and each Obligor
agrees to take all such action as may be appropriate to give effect to such
right);
 
(e)           the Administrative Agent in its discretion may, in its name or in
the name of the Obligors or otherwise, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of or in exchange
for any of the Collateral, but shall be under no obligation to do so; and
 
(f)           the Administrative Agent may, upon ten Business Days' prior
written notice to the Obligors of the time and place, with respect to the
Collateral or any part thereof that shall then be or shall thereafter come into
the possession, custody or control of the Administrative Agent, the other
Secured Creditors or any of their respective agents, sell, lease, assign or
otherwise dispose of all or any part of such Collateral, at such place or places
as the Administrative Agent deems best, and for cash or for credit or for future
delivery (without thereby assuming any credit risk), at public or private sale,
without demand of performance or notice of intention to effect any such
disposition or of the time or place thereof (except such notice as is required
above or by applicable statute and cannot be waived), and the Administrative
Agent or any other Secured Creditor or anyone else may be the purchaser, lessee,
assignee or recipient of any or all of the Collateral so disposed of at any
public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
the Obligors, any such demand, notice and right or equity being hereby expressly
waived and released.  In the event of any sale, assignment, or other disposition
of any of the Trademark Collateral, the goodwill connected with and symbolized
by the Trademark Collateral subject to such disposition shall be included, and
the Obligors shall supply to the Administrative Agent or its designee, for
inclusion in such sale, assignment or other disposition, all Intellectual
Property relating to such Trademark Collateral.  The Administrative Agent may,
without notice or publication, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
sale may be so adjourned.
 
The Proceeds of each collection, sale or other disposition under this Section
5.5, including by virtue of the exercise of the license granted to the
Administrative Agent in Section 5.4(b), shall be applied in accordance with
Section 5.9.
 
 
12

--------------------------------------------------------------------------------

 

The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof.  The Obligors acknowledge
that any such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the respective Issuer or issuer thereof to
register it for public sale.
 
 
5.6
Deficiency.

 
If the proceeds of sale, collection or other realization of or upon the
Collateral pursuant to Section 5.5 are insufficient to cover the costs and
expenses of such realization and the payment in full of the Secured Obligations,
the Obligors shall remain liable for any deficiency to the extent the Obligors
are obligated under this Agreement.
 
 
5.7
Locations, Etc.

 
Without at least 25 days' prior written notice to the Administrative Agent, no
Obligor shall change its location (as defined in Section 9-307 of the Uniform
Commercial Code) or change its name from the name shown as its current legal
name on Schedule 2.
 
 
5.8
Private Sale.

 
Neither the Administrative Agent nor any other Secured Creditor shall incur any
liability as a result of the sale of the Collateral, or any part thereof, at any
private sale pursuant to Section 5.5 conducted in a commercially reasonable
manner.  Each Obligor hereby waives any claims against the Administrative Agent
or any other Secured Creditor arising by reason of the fact that the price at
which the Collateral may have been sold at such a private sale was less than the
price that might have been obtained at a public sale or was less than the
aggregate amount of the Secured Obligations, even if the Administrative Agent
accepts the first offer received and does not offer the Collateral to more than
one offeree.
 
 
5.9
Application of Proceeds.

 
The proceeds of any collection, sale or other realization of all or any part of
the Collateral pursuant hereto, and any other cash at the time held by the
Administrative Agent under this Section 5, shall be applied by the
Administrative Agent as expressly provided in the Credit Agreement.
 
 
5.10
Attorney in Fact.

 
Without limiting any rights or powers granted by this Agreement to the
Administrative Agent while no Event of Default has occurred and is continuing,
upon the occurrence and during the continuance of any Event of Default the
Administrative Agent is hereby appointed the attorney in fact of each Obligor
for the purpose of carrying out the provisions of this Section 5 and taking any
action and executing any instruments that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment as
attorney in fact is irrevocable and coupled with an interest.  Without limiting
the generality of the foregoing, at such times as the Administrative Agent shall
be entitled under this Section 5 to make collections in respect of the
Collateral, the Administrative Agent shall have the right and power to receive,
endorse and collect all checks made payable to the order of any Obligor
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.
 
 
13

--------------------------------------------------------------------------------

 

 
5.11
Perfection.

 
Prior to or concurrently with the execution and delivery of this Agreement, each
Obligor shall (i) file such financing statements and other documents in such
offices as the Administrative Agent may reasonably request to perfect the
security interests granted by Section 3 of this Agreement, (ii) deliver to the
Administrative Agent all certificates identified in Schedule 3, accompanied by
undated stock powers duly executed in blank and (iii) execute and deliver such
IP Security Agreements relating to Collateral consisting of the Patent
Collateral, Copyright Collateral and Trademark Collateral as the Administrative
Agent may reasonably request.  Without limiting the foregoing, each Obligor
consents that Uniform Commercial Code financing statements may be filed by the
Administrative Agent describing the Collateral as “all assets” or “all personal
property” (or any other words of similar effect) of such Obligor.
 
 
5.12
Termination.

 
When all Secured Obligations shall have been paid in full in cash and the
Commitments under the Credit Agreement shall have terminated, this Agreement
shall terminate, and the Administrative Agent shall forthwith cause to be
assigned, transferred and delivered, against receipt but without any recourse,
warranty or representation whatsoever, any remaining Collateral and money
received in respect thereof, to or on the order of the respective Obligor and to
be released and canceled all licenses and rights referred to in Section
5.4(b).  The Administrative Agent shall also execute and deliver to the
respective Obligor upon such termination such Uniform Commercial Code
termination statements, certificates for terminating the Liens on the Motor
Vehicles and such other documentation as shall be reasonably requested by the
respective Obligor to effect the termination and release of the Liens on the
Collateral.  The Administrative Agent shall release its Liens on certain assets
sold or disposed of by the Obligors in accordance with the provisions of Section
11.12(e) of the Credit Agreement.
 
 
5.13
Further Assurances.

 
Each Obligor agrees that, from time to time upon the reasonable written request
of the Administrative Agent, such Obligor will execute and deliver such further
documents and do such other acts and things as the Administrative Agent may
reasonably request in order fully to effect the purposes of this Agreement,
including with respect to Section 5.4(a).  Notwithstanding anything to the
contrary herein, no Obligor shall be required to take any action to record or
perfect the Administrative Agent’s security interest in or Lien on any
Intellectual Property except under United States law.
 
In the event that at any time after the Closing Date, any Obligor or any
Domestic Subsidiary owns or holds an interest in any Real Property, assets,
stock, securities or any other property or interest which is not at the time
included collateral pledged pursuant to this Agreement or any other Security
Document (all of the foregoing, “Uncollateralized Property”), such Obligor will
or will cause such Domestic Subsidiary to, promptly (or, in the case of any such
Uncollateralized Property acquired in connection with a Permitted Acquisition,
concurrently with the consummation thereof), grant the Administrative Agent for
the benefit of the Secured Creditors security interests and mortgages or deeds
of trust, pursuant to this Agreement or other new documentation or joinder in
any existing Security Document to which it is not already a party (all in form
and substance reasonably acceptable to the Administrative Agent), in all of the
Uncollateralized Property.
 
 
14

--------------------------------------------------------------------------------

 

Each Obligor will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be required under any applicable law,
or which the Administrative Agent may reasonably request, so as at all times to
maintain the validity, perfection, enforceability and priority of the
Administrative Agent’s security interest in the Collateral or to enable the
Administrative Agent to protect, exercise or enforce its rights hereunder and
the Administrative Agent’s rights in the Collateral.  Each Obligor also agrees
to provide (or cause to be provided) to the Administrative Agent, from time to
time upon request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.  In addition, each Obligor shall, when and as often
as reasonably requested by the Administrative Agent, furnish to the
Administrative Agent, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail.
 
The Administrative Agent is authorized to (i) enter into any modification of any
Security Document which the Administrative Agent reasonably believes is required
to conform to the mandatory requirements of local law, or to local customs
followed by financial institutions with respect to similar collateral documents
involving property located in any particular jurisdiction, (ii) in the case of
any Security Document relating to property located in a particular jurisdiction
which imposes a tax with respect to such Security Document based on the amount
of the obligations secured thereby, expressly limit the amount of such secured
obligations which are secured by such property to such amount as, in the
Administrative Agent’s good faith judgment, is appropriate so that the amount of
such tax is reasonable in light of the estimated value of the property located
in such jurisdiction, and/or (iii) designate the amount of title insurance
coverage for any title insurance policy provided hereunder in an amount
reasonably believed by the Administrative Agent to be representative of the fair
value of the property covered thereby.
 
Section 6
Miscellaneous.

 
 
6.1
Notices.

 
Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telegraphic, facsimile transmission or e-mail transmission) and mailed,
telegraphed, transmitted, or delivered, if to the Borrower, Holdings or the
Administrative Agent, at the address provided for in the Credit Agreement; if to
any Subsidiary Guarantor, at the address listed below such Subsidiary
Guarantor’s signature to this Agreement; or at such other applicable address as
shall be designated by any party in a written notice to the other parties hereto
from time to time. All such notices and communications shall be mailed,
telegraphed, telecopied, transmitted or sent by overnight courier, and shall be
effective when received.
 
 
6.2
No Waiver.

 
No failure on the part of the Administrative Agent or any other Secured Creditor
to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by the Administrative Agent or
any other Secured Creditor of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  The remedies herein are cumulative and are not exclusive of any
remedies provided by law.
 
 
6.3
Amendments.

 
The terms of this Agreement may be waived, altered or amended only by an
instrument in writing duly executed by each Obligor and the Administrative
Agent.  Any such amendment or waiver shall be binding upon the Administrative
Agent and each Obligor.
 
 
15

--------------------------------------------------------------------------------

 

 
6.4
Supplemental Disclosure.

 
From time to time as may be reasonably requested by the Administrative Agent
(but while no Event of Default is continuing, not more than once per fiscal
quarter of Holdings) or at the Obligors’ election, the Obligors shall supplement
each Schedule hereto, or the exceptions to any representation herein, with
respect to any matter hereafter arising that, if existing or occurring at the
Closing Date, would have been required to be set forth or described in such
Schedule or as such an exception to a representation or that is necessary to
correct or supplement any information in such Schedule or representation which
has been rendered inaccurate thereby (and, in the case of any supplements to any
Schedule, such supplemental Schedule shall be appropriately marked to show the
changes made therein); provided that no such supplement to any such Schedule or
exception to any such representation shall be or be deemed to be a waiver of any
then-existing Default or Event of Default resulting from the matters disclosed
therein (before giving effect to such supplement).
 
 
6.5
Expenses.

 
The Obligors jointly and severally agree to reimburse the Administrative Agent
and the Secured Creditors for all reasonable costs and expenses incurred by them
(including, without limitation, the reasonable fees and expenses of any
individual primary outside counsel to the Administrative Agent plus one
additional local counsel in each local jurisdiction as may be appropriate) in
connection with (i) any Default and any enforcement or collection proceeding
resulting therefrom, including, without limitation, all manner of participation
in or other involvement with (w) performance by the Administrative Agent of any
obligations of the Obligors in respect of the Collateral that the Obligors have
failed or refused to perform, (x) bankruptcy, insolvency, receivership,
foreclosure, winding up or liquidation proceedings, or any actual or attempted
sale, or any exchange, enforcement, collection, compromise or settlement in
respect of any of the Collateral, and for the care of the Collateral and
defending or asserting rights and claims of the Administrative Agent in respect
thereof, by litigation or otherwise, including expenses of insurance, (y)
judicial or regulatory proceedings and (z) workout, restructuring or other
negotiations or proceedings (whether or not the workout, restructuring or
transaction contemplated thereby is consummated); provided that Secured
Creditors who are not acting in the capacity as the Administrative Agent shall
also be entitled for reimbursement for no more than one counsel representing all
such Secured Creditors (absent a conflict of interest in which case the Secured
Creditors may engage and be reimbursed for additional counsel) and (ii) the
enforcement of this Section 6.5, and all such costs and expenses shall be
Secured Obligations entitled to the benefits of the collateral security provided
pursuant to Section 3.
 
 
6.6
Successors and Assigns.

 
This Agreement shall be binding upon and inure to the benefit of the respective
successors and assigns of each Obligor and the Administrative Agent (provided,
however, that no Obligor shall assign or transfer its rights or obligations
hereunder without the prior written consent of the Administrative Agent).
 
 
6.7
Counterparts.

 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Agreement by signing any such counterpart.
 
 
6.8
Governing Law.

 
This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York without regards to the conflict of laws principles
thereof  (other than Section 5-1401 of the New York General Obligations Law).
 
 
16

--------------------------------------------------------------------------------

 

 
6.9
Agents and Attorneys in Fact.

 
The Administrative Agent may employ agents and attorneys in fact in connection
herewith and shall not be responsible for the negligence or misconduct of any
such agents or attorneys in fact selected by it in good faith.
 
 
6.10
Captions.

 
The captions and section headings appearing herein are included solely for
convenience of reference and are not intended to affect the interpretation of
any provision of this Agreement.
 
 
6.11
Severability.

 
If any provision hereof is invalid and unenforceable in any jurisdiction, then,
to the fullest extent permitted by law, (a) the other provisions hereof shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in favor of the Administrative Agent and the other Secured Creditors
in order to carry out the intentions of the parties hereto as nearly as may be
possible and (b) the invalidity or unenforceability of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of such
provision in any other jurisdiction.
 
 
6.12
Additional Subsidiary Guarantors.

 
Each new Subsidiary of the Borrower or Holdings that is required pursuant to the
provisions of Section 6.9 of the Credit Agreement to become a party to this
Agreement as a Subsidiary Guarantor shall do so by executing and delivering to
the Administrative Agent a Joinder in the form of Exhibit A hereto and
delivering the same along with new versions of the Schedules to this
Agreement.  Upon the delivery of all such documents and the acceptance thereof
by the Administrative Agent, this Agreement shall be deemed amended to
incorporate such new Subsidiary Guarantor and such new Schedules.
 
 
6.13
Mortgages.

 
In the event that any of the Collateral hereunder is also subject to a valid and
enforceable Lien under the terms of any Mortgage and the terms of such Mortgage
are inconsistent with the terms of this Agreement, then with respect to such
Collateral, the terms of such Mortgage shall be controlling in the case of
fixtures and real estate leases, letting and licenses of, and contracts and
agreements relating to the lease of, real property, and the terms of this
Agreement shall be controlling in the case of all other Collateral.
 
 
6.14
Limitations on Duties of Administrative Agent.

 
The powers conferred on the Administrative Agent under this Agreement are solely
to protect the Administrative Agent’s interest in the Collateral and shall not
impose any duty upon it to exercise any such powers.  The Administrative Agent
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers and neither the Administrative Agent nor any of its
respective officers, directors, employees or agents shall be responsible to
Obligors for any act or failure to act, except to the extent constituting gross
negligence or willful misconduct.  Without limiting the foregoing, the
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if such Collateral
is accorded treatment substantially equivalent to that which the Administrative
Agent, in its individual capacity, accords its own property consisting of the
type of Collateral involved, it being understood and agreed that the
Administrative Agent shall not have any responsibility for taking any necessary
steps (other than steps taken in accordance with the standard of care set forth
above) to preserve rights against any Person with respect to any Collateral.
 
 
17

--------------------------------------------------------------------------------

 

Also without limiting the generality of the foregoing, the Administrative Agent
shall not have any obligation or liability under any contract or license by
reason of or arising out of this Agreement or the granting to the Administrative
Agent of a security interest therein or assignment thereof or the receipt by the
Administrative Agent of any payment relating to any contract or license pursuant
hereto, nor shall the Administrative Agent be required or obligated in any
manner to perform or fulfill any of the obligations of Obligors under or
pursuant to any contract or license, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any contract or license, or to
present or file any claim, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.
 
[Signatures Follow]

 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 

 
BORROWER:
     
ROLLER BEARING COMPANY OF AMERICA,
INC.
     
By: /s/ Daniel A. Bergeron
 
Name: Daniel A. Bergeron
 
Title: Vice President, CFO
     
HOLDINGS:
     
RBC BEARINGS INCORPORATED
     
By: /s/ Daniel A. Bergeron
 
Name: Daniel A. Bergeron
 
Title: Vice President, CFO
     
SUBSIDIARY GUARANTORS:
     
RBC OKLAHOMA, INC.
     
By: /s/ Daniel A. Bergeron
 
Name: Daniel A. Bergeron
 
Title: Vice President, CFO
     
Address:
 
RBC Oklahoma, Inc.
 
c/o Roller Bearing Company of America, Inc.
 
One Tribology Center
 
Oxford, Connecticut 06478
 
Attention:  Chief Financial Officer
 
Telecopier No.: (203) 256-0775
 
Facsimile No.: (203) 255-2522
 
Email: dbergeron@rbcbearings.com



Signature Page to RBC Bearings Security Agreement
 
S-1

--------------------------------------------------------------------------------

 



 
RBC NICE BEARINGS, INC.
     
By: /s/ Daniel A. Bergeron
 
Name: Daniel A. Bergeron
 
Title: Vice President, CFO
     
Address:
 
RBC Nice Bearings, Inc.
 
c/o Roller Bearing Company of America, Inc.
 
One Tribology Center
 
Oxford, Connecticut 06478
 
Attention:  Chief Financial Officer
 
Telecopier No.: (203) 256-0775
 
Facsimile No.: (203) 255-2522
 
Email: dbergeron@rbcbearings.com
     
INDUSTRIAL TECTONICS BEARINGS
 
CORPORATION
     
By: /s/ Daniel A. Bergeron
 
Name: Daniel A. Bergeron
 
Title: Vice President, CFO
     
Address:
 
Industrial Tectonics Bearings Corporation
 
c/o Roller Bearing Company of America, Inc.
 
One Tribology Center
 
Oxford, Connecticut 06478
 
Attention:  Chief Financial Officer
 
Telecopier No.: (203) 256-0775
 
Facsimile No.: (203) 255-2522
 
Email: dbergeron@rbcbearings.com
     
RBC PRECISION PRODUCTS - PLYMOUTH,
 
INC.
     
By: /s/ Daniel A. Bergeron
 
Name: Daniel A. Bergeron
 
Title: Vice President, CFO
     
Address:
 
RBC Precision Products - Plymouth, Inc.
 
c/o Roller Bearing Company of America, Inc.
 
One Tribology Center
 
Oxford, Connecticut 06478
 
Attention:  Chief Financial Officer
 
Telecopier No.: (203) 256-0775
 
Facsimile No.: (203) 255-2522
 
Email: dbergeron@rbcbearings.com



Signature Page to RBC Bearings Security Agreement
 
S-2

--------------------------------------------------------------------------------

 



 
RBC PRECISION PRODUCTS - BREMEN,
 
INC.
     
By: /s/ Daniel A. Bergeron
 
Name: Daniel A. Bergeron
 
Title: Vice President, CFO
     
Address:
 
RBC Precision Products - Bremen, Inc.
 
c/o Roller Bearing Company of America, Inc.
 
One Tribology Center
 
Oxford, Connecticut 06478
 
Attention:  Chief Financial Officer
 
Telecopier No.: (203) 256-0775
 
Facsimile No.: (203) 255-2522
 
Email: dbergeron@rbcbearings.com
     
RBC AIRCRAFT PRODUCTS, INC.
     
By: /s/ Daniel A. Bergeron
 
Name: Daniel A. Bergeron
 
Title: Vice President, CFO
     
Address:
 
RBC Aircraft Products, Inc.
 
c/o Roller Bearing Company of America, Inc.
 
One Tribology Center
 
Oxford, Connecticut 06478
 
Attention:  Chief Financial Officer
 
Telecopier No.: (203) 256-0775
 
Facsimile No.: (203) 255-2522
 
Email: dbergeron@rbcbearings.com
     
RBC SOUTHWEST PRODUCTS, INC.
     
By: /s/ Daniel A. Bergeron
 
Name: Daniel A. Bergeron
 
Title: Vice President, CFO
     
Address:
 
RBC Southwest Products, Inc.
 
c/o Roller Bearing Company of America, Inc.
 
One Tribology Center
 
Oxford, Connecticut 06478
 
Attention:  Chief Financial Officer
 
Telecopier No.: (203) 256-0775
 
Facsimile No.: (203) 255-2522
 
Email: dbergeron@rbcbearings.com



Signature Page to RBC Bearings Security Agreement
 
S-3

--------------------------------------------------------------------------------

 



 
RBC LUBRON BEARING SYSTEMS, INC.
     
By: /s/ Daniel A. Bergeron
 
Name: Daniel A. Bergeron
 
Title: Vice President, CFO
     
Address:
 
RBC Lubron Bearing Systems, Inc.
 
c/o Roller Bearing Company of America, Inc.
 
One Tribology Center
 
Oxford, Connecticut 06478
 
Attention:  Chief Financial Officer
 
Telecopier No.: (203) 256-0775
 
Facsimile No.: (203) 255-2522
 
Email: dbergeron@rbcbearings.com
     
ALL POWER MANUFACTURING COMPANY
     
By: /s/ Daniel A. Bergeron
 
Name: Daniel A. Bergeron
 
Title: Vice President, CFO
     
Address:
 
All Power Manufacturing Company
 
c/o Roller Bearing Company of America, Inc.
 
One Tribology Center
 
Oxford, Connecticut 06478
 
Attention:  Chief Financial Officer
 
Telecopier No.: (203) 256-0775
 
Facsimile No.: (203) 255-2522
 
Email: dbergeron@rbcbearings.com
     
RBC CBS COASTAL BEARING SERVICES LLC
     
By: /s/ Daniel A. Bergeron
 
Name: Daniel A. Bergeron
 
Title: Vice President, CFO
     
Address:
 
RBC CBS Coastal Bearing Services LLC
 
c/o Roller Bearing Company of America, Inc.
 
One Tribology Center
 
Oxford, Connecticut 06478
 
Attention:  Chief Financial Officer
 
Telecopier No.: (203) 256-0775
 
Facsimile No.: (203) 255-2522
 
Email: dbergeron@rbcbearings.com



Signature Page to RBC Bearings Security Agreement
 
S-4

--------------------------------------------------------------------------------

 



 
ADMINISTRATIVE AGENT:
     
JPMORGAN CHASE BANK, N.A.
     
By: /s/ D Scott Farquhar
 
Name: D Scott Farquhar
 
Title: Vice President



Signature Page to RBC Bearings Security Agreement
 
S-5

--------------------------------------------------------------------------------

 


Schedule 1


Names, etc.

 
 

--------------------------------------------------------------------------------

 


Schedule 2


Locations

 
 

--------------------------------------------------------------------------------

 


Schedule 3


Pledged Stock; Pledged Notes

 
 

--------------------------------------------------------------------------------

 


Schedule 4


Copyrights

 
 

--------------------------------------------------------------------------------

 


Schedule 5


Patents

 
 

--------------------------------------------------------------------------------

 


Schedule 6


Trademarks

 
 

--------------------------------------------------------------------------------

 


Schedule 7


Licenses

 
 

--------------------------------------------------------------------------------

 


Schedule 8


Depositary And Other Accounts

 
 

--------------------------------------------------------------------------------

 


Schedule 9


Commercial Tort Claims

 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
FORM OF JOINDER
 
Joinder to Security Agreement
 
The undersigned, ______________________________, a ____________________ (the
“Company”) hereby joins in the execution of that certain Security Agreement
dated as of November 30, 2010 (as heretofore amended, supplemented or otherwise
modified, the “Security Agreement”), by and among [DESCRIBE PARTIES] and
JPMorgan Chase Bank, N.A., as Administrative Agent.  By executing this Joinder,
the undersigned hereby agrees that it is an Obligor under the Security Agreement
and agrees to be bound by all of the terms and provisions of the Security
Agreement.  Capitalized terms used herein but not otherwise defined herein have
the meanings given thereto in the Security Agreement.
 
The undersigned represents and warrants to the Administrative Agent that:
 
The Company’s contact information for notice for purposes of Section 6.1 of the
Security Agreement is as described below its signature hereto.
 
In order to confirm the Company’s grant of a security interest to the
Administrative Agent, for the benefit of the Secured Creditors, pursuant to
Section 4 of the Security Agreement, to secure the payment and performance of
the Secured Obligations whether now existing or hereafter from time to time
arising, the Company hereby grants to the Administrative Agent, for the benefit
of the Secured Creditors, a security interest in all of the Company’s right,
title and interest in the Company’s Collateral.
 
Attached to this Joinder are new Schedules to the Security Agreement
incorporating all required information with respect to the Company.  Such
Schedules are true, accurate and complete and, upon the effectiveness of this
Joinder, all of the representations and warranties contained in the Security
Agreement shall be true in all respects with regards to the Company.
 
This Joinder shall be a Loan Document (as such term is defined in the Credit
Agreement).
 
IN WITNESS WHEREOF, the Company has caused its officer to execute and deliver
this Joinder as of the date first above written.
 

 
[_________________________________]
     
By:
   
Name:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 